UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x
UNITED STATES,
                                                                      No. 19 CR 354-LTS
                                   Plaintiff,

                 -against-

POLANCO,

                                    Defendant.
-------------------------------------------------------x




                                                    ORDER



                 The conference previously scheduled in this case for March 17, 2020, at 10 a.m.,

to address the status of Mr. Polanco’s supervision is adjourned sine die in light of the current

public health emergency situation.

                 The Court has carefully reviewed Mr. Polanco’s letter submission (Docket Entry

No. 30) and discussed with Pretrial Services his supervision history and interactions with Officer

Cunningham. Pretrial Services and Officer Cunningham continue to be committed to helping

Mr. Polanco succeed in achieving compliance with his conditions of pretrial release. Officer

Cunningham has informed the Court that Mr. Polanco’s current treatment provider is altering his

protocol to provide additional services to Mr. Polanco, and it is hoped that the additional services

will be helpful in enabling Mr. Polanco to manage his issues more effectively in light of the

stressful circumstances that are currently facing everyone. The Court finds this response to the

issues raised in counsel’s letter sufficient and appropriate at this time in light of Mr. Polanco’s


PTSCONFCNCLORD.DOCX                                        VERSION MARCH 16, 2020                     1
supervision history. Accordingly, Mr. Polanco’s request that the Court order reassignment of

Mr. Polanco’s case to a different pretrial services officer is denied and the conference is

adjourned sine die.

       SO ORDERED.

Dated: New York, New York
       March 16, 2020


                                                               /s/ Laura Taylor Swain
                                                               LAURA TAYLOR SWAIN
                                                               United States District Judge




PTSCONFCNCLORD.DOCX                               VERSION MARCH 16, 2020                       2
